Citation Nr: 0009169	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-34 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for residuals of left 
leg fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant had honorable service from October 1959 to 
February 1962 and dishonorable service from March 1962 to 
September 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for bilateral hearing loss disability and 
denied service connection for residuals of left leg fracture.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the diagnosis of 
bilateral hearing loss disability and service is not of 
record.

2.  The appellant's substantive appeal, filed in December 
1997, did not discuss any errors of fact or law regarding the 
issue of entitlement to service connection for residuals of 
left leg fracture.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  An adequate substantive appeal regarding entitlement to 
service connection for residuals of left leg fracture was not 
filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7105(a), 7105(d)(3), 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Bilateral hearing loss disability

The appellant claims that he developed hearing loss during 
his first period of service.  Specifically, he states that a 
live mortar round fell short and landed too close to him 
during a training exercise and that his hearing was "gone" 
for a while following that incident.  He states that hearing 
loss was not noted upon his separation at that time because  
he was not provided an audiological evaluation at that time.  
He stated that his hearing loss showed up on his reenlistment 
examination of April 1964.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection for 
sensorineural hearing loss may be granted if manifest to a 
compensable degree within one year of separation from 
service.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (19 92); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  With a "chronic disease," such as 
sensorineural hearing loss, service connection is warranted 
when the disease is manifested to a compensable degree within 
one year following service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The Board notes that the appellant's first period of service 
was not during a time of war, and thus entitlement to 
application of 38 U.S.C.A. § 1154(b) (West 1991) is not 
warranted.

Service medical records reveal that at entrance into his 
first period of service, the appellant's hearing was 15/15 in 
the right and left ears with whispered voice.  At the time of 
the separation examination in January 1962, the appellant's 
hearing was 15/15 in the right and left ears with whispered 
voice. 

As indicated in the introduction, the appellant had two 
periods of active service, from October 1959 to February 1962 
and from March 1962 to September 1965.  His second tour of 
duty was terminated by discharge under dishonorable 
conditions.  Thus, he is not entitled to VA benefits based on 
his second tour of active duty.  38 U.S.C.A. § 101(2) (West 
1991); 38 C.F.R. § 3.12(d)(4) (1999).  Medical records from 
this second tour of duty show that hearing loss disability, 
as defined at 38 C.F.R. § 3.385 (1999), was first shown in 
April 1964 and confirmed subsequently

The appellant underwent a VA audiological evaluation in 
April 1997.  The appellant reported that he had had 
decreased hearing since 1961 when he was in a live fire 
explosion while in service.  Pure tone thresholds, in 
decibels, as to the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
55
80
85
LEFT
5
5
25
85
90

Speech recognition was 88 percent in the right ear and 
84 percent in the left ear.

The VA audiologist stated that the right ear had moderate to 
severe high frequency sensorineural hearing loss and that the 
left ear had severe high frequency sensorineural hearing 
loss.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1999), 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

The Board finds that the claim for service connection for 
bilateral hearing loss disability is not well grounded.  See 
Caluza, 7 Vet. App. 498. The appellant is competent to allege 
that he had noise exposure in service and that he had 
decreased hearing in service.  However, he is not competent 
to state that he had bilateral hearing loss disability in 
service.  It must be noted that at separation following his 
first period of service, whispered voice in the left and 
right ears was 15/15.  Thus, the separation examination 
establishes that any decreased hearing that the appellant 
encountered during service had resolved.  There is no medical 
evidence of hearing loss disability until more than one year 
later.

Based on the April 1997 audiological evaluation results, the 
appellant has current bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385.  However, the appellant has not 
brought forth any competent medical evidence or a medical 
opinion linking the current bilateral hearing loss disability 
to service, and the claim is not well grounded.  See Caluza, 
7 Vet. App. 498.  The appellant also has not brought forth 
any competent medical evidence that bilateral sensorineural 
hearing loss was manifested to a compensable degree within 
one year following discharge from his first period of 
service.

The Board is aware that the service medical records from the 
appellant's second period of service from March 1962 to 
September 1965 reveal that he had bilateral hearing loss 
disability during that time-specifically, the April 1964 
report of medical examination reveals bilateral hearing loss 
disability.  However, as stated above, the appellant is 
barred from receiving VA benefits based on his second tour of 
active duty.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.12(d)(4).

Although the appellant states that he developed his bilateral 
hearing loss disability during his first period of service, 
his statements cannot serve to well ground the claim because 
he is not competent to make such an allegation, as this 
requires a medical opinion.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) 
(en banc).  The appellant has not shown that his current left 
hearing loss disability is related to service.  Accordingly, 
the claim for service connection for bilateral hearing loss 
disability is not well grounded.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in October 1997.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  

II.  Residuals of left leg fracture

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to service connection for residuals of left leg fracture. 

In a January 2000 letter, the appellant and his 
representative were given notice that the Board was going to 
consider whether the substantive appeal on the issue of 
service connection for residuals of left leg fracture was 
adequate and given an opportunity to request a hearing or 
present argument related to this issue.  See 38 C.F.R. 
§ 20.203 (1999).  Although the Board has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the veteran.  Cf. Marsh 
v. West, 11 Vet. App. 468, 470-72 (1998); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board 
concludes that its consideration of this issue does not 
violate the appellant's procedural rights.  The January 2000 
letter to the appellant provided him notice of the 
regulations pertinent to the issue of adequacy of substantive 
appeals, as well as notice of the Board's intent to consider 
this issue.  He and his representative were provided 60 days 
to submit argument on this issue; no response was received.  
The appellant was also provided an opportunity to request a 
hearing on this issue, but he did not do so.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following notice of an adverse determination, of 
a notice of disagreement and, following issuance of a 
statement or supplemental statement of the case, an adequate 
substantive or formal appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202 (1999).

In a July 1997 rating decision, the RO denied entitlement to 
service connection for residuals of left leg fracture.  The 
appellant filed a notice of disagreement, which was received 
at the RO in August 1997.  A statement of the case was issued 
in October 1997.  Under pertinent statutory provisions, a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); 
see Roy v. Brown, 5 Vet. App. 554 (1993).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202.  To 
the extent feasible, the argument should be related to 
specific items in the statement of the case.  Id.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
Id.

In this case, the veteran submitted a VA Form 9, Appeal to 
the Board of Veterans' Appeals, which was received at the RO 
in December 1997.  In the VA Form 9, the appellant addressed 
only his claim for entitlement to service connection for 
bilateral hearing loss disability.  The VA Form 9 was silent 
as to his claim for entitlement to service connection for 
residuals of left leg fracture.  The Board finds that in the 
VA Form 9, the appellant did not specifically allege any 
error of law or fact regarding the issue of entitlement to 
service connection for residuals of left leg fracture.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal as to the issue of service connection 
for residuals of left leg fracture.  Therefore, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.101(a), 20.200, 20.202 (1999); YT v. Brown, 9 Vet. App. 
195 (1996).



ORDER

Service connection for bilateral hearing loss disability is 
denied.

The petition for appellate review as to the claim for 
entitlement to service connection for residuals of left leg 
fracture is dismissed.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

